         Case 1:20-cv-03604-SDA Document 20 Filed 02/08/21 Page 1 of 1




                                                    U.S. Department of Justice
                            2/8/2021
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd floor
                                                    New York, NY 10007


                                                    February 8, 2021


BY ECF

Honorable Stewart D. Aaron                     Request GRANTED. SO ORDERED.
United States Magistrate Judge                 Dated: 2/8/2021
United States District Court
500 Pearl Street
New York, New York 10007

                             Re: Patricia Young v. Comm’r of Soc. Sec.
                                 20 Civ. 3604 (SDA)
Dear Judge Aaron:

       The government’s cross-motion for judgment on the pleadings was due on February 3,
2021, in the above-referenced Social Security case. We write respectfully to request, with the
consent of plaintiff’s counsel, that the date for the government’s brief be adjourned nunc pro
tunc until February 17, 2021, with plaintiff’s reply brief to be due by March 10, 2021. The
reason for this request is a recent injury suffered by the undersigned. One prior adjournment was
granted for the government’s brief. We regret any inconvenience caused by this delay and
appreciate the Court’s consideration of this request.

                                            Respectfully,

                                            AUDREY STRAUSS
                                            Acting United States Attorney


                                     By:            s/ Susan D. Baird
                                            SUSAN D. BAIRD
                                            Assistant United States Attorney
                                            tel. (212) 637-2713
                                            Susan.Baird@usdoj.gov

cc: Hannalore B. Merritt, Esq.
